Title: From Thomas Jefferson to James Monroe, 18 December 1786
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Dec. 18. 1786.

Your letters of Aug. 19. and Oct. 12. have come duly to hand. My last to you was of the 11th. of August. Soon after that date I got my right wrist dislocated, which has till now deprived me of the use of my pen: and even now I can use it but slowly and with  pain. The revisal of the Congressional intelligence contained in your letters makes me regret the loss of it on your departure. I feel too the want of a person there to whose discretion I can trust confidential communications, and on whose friendship I can rely against the unjust designs of malevolence. I have no reason to suppose I have enemies in Congress: yet it is too possible to be without that fear. Some symptoms make me suspect that my proceedings to redress the abusive administration of tobacco by the Farmers general have indisposed towards me a powerful person in Philadelphia, who was profiting from that abuse. An expression in the inclosed letter of M. de Calonnes ‘il a eté arrete, non que le marche fait avec M. Morris seroit rompu, mais qu’aprés l’expiration de ce contrat il n’en seroit plus fait de pareil.’ This expression, I say, would seem to imply that I had asked the abolition of Mr. Morris’s contract. I never did; on the contrary I always observed to them that it would be unjust to annul that contract. I was led to this by principles both of justice and interest. Of interest, because that contract would keep up the price of tobacco here to 34. 36. and 38. livres from which it will fall when it shall no longer have that support. However I have done what was right, and I will not so far wound my privilege of doing that, without regard to any man’s interest, as to enter into any explanations of this paragraph with him. Yet I esteem him highly, and suppose that hitherto he had esteemed me.—You will see by Calonne’s letter that we are doing what we can to get the trade of the U.S. put on a good footing. I am now about setting out on a journey to the South of France, one object of which is to try the mineral waters there for the restoration of my hand, but another is to visit all the seaports where we have trade, and to hunt up all the inconveniencies under which it labours, in order to get them rectified. I shall visit and carefully examine too the Canal of Languedoc. On my return, which will be early in the spring I shall send you several livraisons of the Encyclopedie, and the plan of your house. I wish to heaven you may continue in the disposition to fix it in Albemarle. Short will establish himself there, and perhaps Madison may be tempted to do so. This will be society enough, and it will be the great sweetener of our lives. Without society, and a society to our taste, humans are never contented. The one here supposed we can regulate to our minds, and we may extend our regulations to the sumptuary department, so as to set a good example to a country which needs it, and to preserve our own happiness clear of embarrasment. You wish not to engage in the drudgery of the bar. You have two  asylums from that. Either to accept a seat in the council, or in the judiciary department. The latter however would require a little previous drudgery at the bar, to qualify you to discharge your duty with satisfaction to yourself. Neither of these would be inconsistent with a continued residence in Albemarle. It is but 12. hours drive in a sulky from Charlottesville to Richmond, keeping a fresh horse always at the half way, which would be a small annual expence. I am in hopes that Mrs. Munroe will soon have on her hands domestic cares of the dearest kind, sufficient to fill her time and ensure her against the tedium vitae; that she will find that the distractions of a town, and waste of life under these, can bear no comparison with the tranquil happiness of domestic life. If her own experience has not yet taught her this truth, she has in it’s favor the testimony of one who has gone through the various scenes of business, of bustle, of office, of rambling, and of quiet retirement, and who can assure her that the latter is the only point upon which the mind can settle at rest. Tho not clear of inquietudes, because no earthly situation is so, they are fewer in number, and mixed with more objects of contentment than in any other mode of life. But I must not philosophize too much with her lest I give her too serious apprehensions of a friendship I shall impose on her.—On the subject of the lands in New York, I have written fully to Mr. Madison who will communicate to you. The prospect is very slender not to say desperate. The bickerings between Russia and the Porte are patched up by this court for the present. Those between Spain and Naples never had a tendency towards war. How the affairs of Holland will be settled is not very certain. The new king of Prussia is much more disposed to support the Stadholder than the old one was, and this court will support the patriotic party even at the expence of war. It is thought the K. of Prussia will relax. There has been some fear that this circumstance might shift him into the scale of Austria, Russia and England which would very soon engender a war much to the disadvantage of this country.—I shall hope a continuance of your correspondence. State politics and small news, of infinite value at this distance, will furnish you more copious materials than I shall be able to repay. I am with very real esteem Dear Sir your sincere friend and servt.,

Th: Jefferson

